UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   X


UNITED STATES OF AMERICA
                                                         CONSENT PRELIMINARY ORDER
               - v. -                                    OF FORFEITURE/
                                                         MONEY JUDGMENT
ANGEL TOMAS ORTIZ,
                                                         19 Cr. 198       (KPF)
                          Defendant.

                                                   X


               WHEREAS,   on or about March 20,                 2019, ANGEL TOMAS ORTIZ

(the "defendant"), was charged in a six-count Indictment,                            19 Cr.

198   (KPF)     (the "Indictment"),          with wire          fraud,    in violation of

Title 18, United States Code, Sections 1343 and 2                         (Counts One and

Two); access device fraud, in violation of Title 18, United States

Code, Sections 1029(a) (5) and 2 (Count Three); aggravated identity

theft,    in   violation       of   Title    18,       United    States    Code,   Sections

1028A(a) (1), 1028A(b), and 2 (Counts Four through Six);

               WHEREAS, the Indictment included a forfeiture allegation

as to Count One of the Indictment, seeking forfeiture to the United

States,       pursuant    to    Title       18,    United        States    Code,    Section

981 (a) (1) (C) and Title 28, United States Code, Section 2461 (c), of

any and all property,           real and personal,              that constitutes or is

derived from proceeds traceable to the commission of the offense

charged in Count One of the Indictment, including but not limited

to a sum of money in United States currency representing the amount
of proceeds traceable to the commission of the offense charged in

Count One of the Indictment;

             WHEREAS,      on or about January 10,           2020,        the defendant

pled guilty to Counts One and Four of the Indictment, pursuant to

a   plea   agreement       with    the    Government,     wherein     the     defendant

admitted the forfeiture allegation with respect to Count One of

the Indictment and agreed to forfeit, pursuant to Title 18, United

States Code, Section 981 (a) (1) (C) and Title 28 United States Code,

Section 2461(c), a sum of money equal to $185,390 in United States

currency,    representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Indictment;

             WHEREAS, the defendant consents to the entry of a money

judgment    in     the    amount   of    $185,390    in   United    States       currency

representing       the    amount    of    proceeds   traceable       to    the    offense

charged     in    Count     One    of    the   Indictment    that     the     defendant

personally obtained; and

                 WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                the proceeds traceable to the

offense charged in Count One of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States        of America,         by its   attorney Geoffrey S.            Berman,
United States Attorney, Assistant United States Attorney, Cecilia

E.    Vogel of counsel,        and the defendant,             and his counsel,       Tamara

Giwa, Esq., that:

             1.   As a result of the offense charged in Count One of

the    Indictment,   to    which        the    defendant        pled   guilty,   a    money

judgment in the amount of $185,390 in United States currency (the

uMoney Judgment"),        representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the

defendant     personally       obtained,         shall    be     entered    against     the

defendant.

             2.   Pursuant to Rule 32. 2 (b) ( 4) of the Federal Rules of

Criminal      Procedure,         this         Consent         Preliminary    Order       of

Forfeiture/Money Judgment is final as to the defendant, ANGEL TOMAS

ORTIZ, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

             3.   All. payments          on     the    outstanding      money    judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail           to     the United States Attorney's              Office,

Southern     District     of     New     York,        Attn:    Money    Laundering      and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.
                 4.      The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,      and    the     United       States    shall    have     clear    title    to     such

forfeited property.

                 5.      Pursuant to Title 21, United States Code,                    Section

853 (p),    the        United States       is    authorized to         seek forfeiture       of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

                 6.      Pursuant to Rule 32. 2 (b) ( 3) of the Federal Rules of

Criminal         Procedure,        the    United       States     Attorney's     Office       is

authorized to conduct any discovery needed to identify, locate or

dispose          of      forfeitable        property,           including      depositions,

interrogatories,               requests    for   production       of   documents      and   the

issuance of subpoenas.

                 7.      The Court shall retain jurisdiction to enforce this

Consent     Preliminary Order of                 Forfeiture/Money Judgment,            and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

                 8.      The     Clerk     of    the     Court     shall    forward       three

certified             copies      of     this     Consent        Preliminary        Order     of

Forfeiture/Money               Judgment    to    Assistant       United    States    Attorney

Alexander         J.     Wilson,       Co-Chief     of    the     Money     Laundering       and
Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.

           9.   The   signature   page   of   this   Consent   Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the

::~therUcV:°Jew York
      CECILIA E. VOGL
      Assistant United States Attorney
      One St. Andrew's Plaza
      New York, NY 10007
      (212)637-1084
                                                     \
ANGEL TOMAS ORTIZ


By:
      ANGEL TOMAS ORTIZ


By:      .tt-----=
      TAMARA GIWA, ESQ.
      Attorney for Defendant
      Federal Defenders of New York
      52 Duane Street, 10 th Floor
      New York, NY 10007

SO ORDERED:



HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE
